           Case 1:19-cv-01306-CJN Document 16 Filed 12/09/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


VERNON ROBERTS,

               Plaintiff,

      v.                                              Civil Action No. 1:19-cv-01306 (CJN)

OFFICE OF JUSTICE PROGRAMS,
UNITED STATES DEPARTMENT OF
JUSTICE,

               Defendant.


                                              ORDER

       Defendant indicates that it has produced to Plaintiff all responsive, non-exempt

documents in its possession. See Defendant’s Status Report, ECF No. 15. Therefore, it is hereby

ORDERED that Plaintiff shall file a letter with the Court by February 5, 2020 indicating:

       (i)      whether Plaintiff has received the produced documents;

       (ii)     whether Plaintiff challenges the adequacy of Defendant’s search for records;

       (iii)    whether Plaintiff challenges any withholding or redaction of any portion of any

                record as improper; and

       (iv)     the specific redactions challenged and the legal bases for Plaintiff’s objection.

       If Plaintiff fails to file a timely response—or fails to answer the questions above—the

Court will assume that Plaintiff is satisfied with the government’s production of records and will

permit the government to move to dismiss the case. Fed. R. Civ. P. 41(b).


DATE: December 9, 2019
                                                              CARL J. NICHOLS
                                                              United States District Judge
